Citation Nr: 1728401	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.

One issue previously on appeal, entitlement to service connection for tinnitus, was granted by the RO in a July 2015 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the prior remand, the Board requested that the February 2010 VA examiner comment on the significance, if any, of the 25 decibel threshold that was recorded at 4000 hertz during the Veteran's separation examination.  Although an additional medical opinion was obtained in June 2015, the examiner did not comment on the in-service test result.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board's remand also directed the AOJ to obtain an addendum opinion from the audiologist who conducted the February 2010 VA examination, or, if he is unavailable, to another suitably qualified VA examiner.  Although an additional VA medical opinion was obtained in June 2015, this report was authored by a different audiologist and the record does not indicate that any attempt was made to obtain an opinion from the February 2010 examiner.  As such, there has not been compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.

Finally, the Board's prior remand instructions indicated that the Veteran entered service with a preexisting right ear hearing loss disability.  Specifically, the remand suggested that the audiometric test results recorded during the Veteran's entrance examination needed to be converted from the ASA standard to the ISO-ANSI standard, and that once converted, these results indicate that the Veteran entered service with a right ear hearing loss disability.  Upon further consideration, including the development conducted following the May 2015 remand, the record indicates that the Veteran entered service with normal hearing. 

Specifically, a clinical evaluation conducted at entrance noted that the Veteran's ears were considered to be normal, and his hearing received a "1" on the PULHES physical profile; these findings are consistent with audiometric test results recorded using the ISO-ANSI standard.  In addition, the June 2015 VA examiner noted that after applying the ASA to ISO conversion to the Veteran's entrance examination, the service treatment records document a "significant improvement in hearing from entrance to separation."  In contrast, if the conversion is not applied to the entrance examination, the record shows a slight decrease in the 1000 Hertz threshold between entrance and separation.  As such, this interpretation of the entrance examination is clearly more favorable for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the February 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of diagnosed bilateral hearing loss disability.

If the AOJ is unable to have the February 2010 VA examiner provide the requested addendum opinion, this should be documented in the claims file.

The examiner is requested to review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss is due to an event or incident of the Veteran's period of active service.  For purposes of this opinion, the examiner should assume that the Veteran experienced acoustic trauma during service.

The examiner should specifically comment on the significance, if any, of the 25 decibel threshold that was recorded at 4000 hertz during the Veteran's separation examination. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

